Citation Nr: 1314631
Decision Date: 05/03/13	Archive Date: 06/28/13

DOCKET NO.   10-47 352	)        DATE MAY 03 2013

On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.	Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to an acquired psychiatric disability, to include PTSD.

3. Entitlement to service connection for a disability manifested by fatigue, including chronic fatigue syndrome (CFS) and to include as due to an undiagnosed illness.

ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran had active service from July 1979 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, demons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities). Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, regardless of the precise diagnosis.

FINDINGS OF FACT

1. The Veteran did not serve in combat.

2. The Veteran did not serve in Southwest Asia during the Persian Gulf War (PGW).

3. There is no credible supporting evidence of any in-service stressors.

4. PTSD or other psychiatric disability is not the result of a disease or injury in service.

5. The Veteran's ED disability is not the result of, or is aggravated by, the Veteran's military service or any other service-connected conditions.

8. The Veteran does not have chronic fatigue syndrome and his current fatigue has been attributed to non-service connected depression.

-2-

CONCLUSIONS OF LAW

1. An acquired psychiatric disability to include PTSD was not incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2. Erectile dysfunction was not incurred in service; and was not caused or aggravated by a service connected disorder. 38U.S.C.A. §§ 1110, 1131;38C.F.R. §§3.303,3.304,3.310(2012).

3. Chronic fatigue syndrome was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(l)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012). In addition, they define the obligation of VA with respect to its duty to assist a

-3-

claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2012). The provisions of 38 C.F.R. § 3.159 were revised, for claims pending on or after May 30, 2008, to remove the requirement that VA tell claimants to provide any evidence in the claimant's possession that pertains to the claim. See 73 Fed. Reg. 23353 -56 (April 30, 2008).

Through notice letters dated in September 2008 and July 2009, the RO notified the Veteran of the information and evidence needed to substantiate his claims, told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)). The Veteran also received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal. The evidence in the claims file includes service and VA treatment records, statements of the Veteran and his spouse, and service personnel records.

In February 2009, the RO issued a Formal Finding of Records Unavailability with respect to treatment records from the Fayetteville VAMC for the period from January 1, 1992 through January 2, 2000. It was reported that it had received a negative response to a request for these records. The Veteran was notified of this finding in a letter dated February 2009. The negative response constituted evidence that it was reasonably certain that the records do not exist.

In addition, in April 2009, the RO issued a Formal Finding of lack of information required to corroborate stressors associated with the claim for PTSD. The Veteran was notified of this finding in a letter dated April 2009. The Veteran's reported stressors all relate to service in the Persian Gulf during the first Gulf War. The evidence, as discussed below, is against a finding that he served in the Persian Gulf. Further efforts to obtain supporting evidence of those stressors would not be reasonably likely to substantiate the claim.

-4-

Unavailability of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9Vet. App. 46, 51(1996).

In a September 2009 letter the Veteran attached an excerpt from a veteran's organization website which listed the names and deaths of the two soldiers whose deaths he reportedly witnessed in Southwest Asia during the PGW, and which were his reported stressors. While the incidents reported by the Veteran may be confirmed by this information, VA did obtain his service personnel records which clearly indicate that he had no service in Southwest Asia during the PGW.

The Veteran was provided proper VA examinations in July 2009 and June 2010 regarding his acquired psychiatric disability, ED, and CFS. While additional information has been associated with the claims file since the examination, it is essentially the same as information considered by the VA examiner, and again because the case turns on credible supporting evidence of the Veteran's service in Southwest Asia during the PGW, his stressors and the Veteran's credibility, further examinations would not be reasonably likely substantiate the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

I. Legal criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service

-5-

incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per curium, 78 F.3d 604 (Fed.Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim based on a chronic disease listed in 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology. Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2012); overruling in part Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). None of the issues in this case involve a listed chronic disease.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see

-6-

also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 {citing Wilson v. Denvinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads as follows:

-7-

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f) (3)).

A Persian Gulf veteran who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016. 38 C.F.R. §3.317(a)(1).

A "Persian Gulf veteran" means a veteran who served on active military naval, or air service in the Southwest theater of operations during the Persian Gulf War. The "Southwest theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sean the Red Sea and the airspace above those locations. 38 C.F.R. § 3.317(e) (2012).

-8-

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. §3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9. Further, lay persons are competent to report objective signs of illness. Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any

-9-

part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a. Psychiatric Disability, Including PTSD

The Veteran contends that he served in combat in Southwest Asia during the PGW. He claims that he incurred PTSD as a result of witnessing the death of his first sergeant as well as the death of another soldier during friendly fire. The first death occurred in February 1991 and the second in March 1991.

The record, however, does not show that the Veteran served in combat or in the Southwest Asia theater of operations during the PGW, or was actually exposed to the stressors which he identified during service.

The June 2010 VA examination report and Veterans Center records confirm a diagnosis of PTSD. Therefore, the first criterion for service connection of an acquired psychiatric disability-a current disability or diagnosis of PTSD-has been established.

- 10-

These records also provide evidence with regard to the second prong for service connection for PTSD-medical evidence linking the diagnosis to an in-service stressor.

However, service connection for PTSD also requires credible supporting evidence that the claimed in-service stressor occurred; or in the alternative a showing that the Veteran has combat related stressors and participated in combat; or that his stressor is the result of fear of hostile military action and the stressor is consistent with the circumstances of the Veteran's service. 38 C.F.R. § 3.304(f). The claimed stressors in this case are not consistent with the circumstances of the Veteran's service, because he is not shown to have served in the areas where they are alleged to have occurred.

Service treatment records are negative for any indication of psychiatric symptoms or any type of combat or hostile military activity. The DD 214 shows that the Veteran was a cannon crew member. He did not receive any awards indicative of service in Southwest Asia during the Gulf War. His personnel records demonstrate that he was stationed in Germany from 1989 to 1992, and there was no supporting evidence that he had service outside of Germany during this time frame, to include service in Southwest Asia.

In a July 2008 VA mental health clinic PTSD group report, the Veteran was diagnosed with PTSD, chronic.

In August 2008, the Veteran filed his claim for service connection noting severe daily symptoms of PTSD. He reported witnessing the deaths of his first sergeant as well as a second soldier during friendly fire in Saudi Arabia in 1991. He was unsure of the exact dates. He also reported depression, arthritis, chronic fatigue; and skin lesions

The Veteran has reported combat stressors and the VA examiner and Veterans Center counselors have related the diagnosed PTSD to combat stressors related to service in Southwest Asia. A determination that a veteran engaged in combat with

- 11-

the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999). Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence. Gaines v. West, 11 Vet. App. 353, 359 (1998).

The correct application of 38 U.S.C.A. § 1154(b) requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other evidence of such injury or disease?" "Satisfactory evidence" is defined as "credible evidence that would allow a reasonable fact finder to conclude that the alleged injury or disease was incurred in or aggravated by the veteran's combat service."

(2) Is the proffered evidence "consistent with the circumstances, conditions, or hardships of such service?"

(3) Once the first two steps are met, the Secretary "shall accept" the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists, unless the Government can meet the burden of showing "clear and convincing evidence to the contrary."
Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996).

During the first two steps of this sequential analysis, the credibility determination must be made as to the veteran's evidence standing alone, not weighing the veteran's evidence with contrary evidence. Only in the third step may contrary evidence, such as the report of medical examination at separation, be brought into play. Collette v. Brown, 82 F.3d. 393.

- 12-

In this case the service personnel records provide clear and convincing evidence that he could not have been exposed to the claimed stressors, because of the locations of his service.

While the Veteran has reported that he was in combat, his reports are inherently incredible.

While the Veteran has reported significant combat experiences in Southwest Asia in 1991 including that he witnessed the death of his first sergeant and the next month the death of one or two other soldiers, his DD-214 form reveals no awards for any service in Southwest Asia or during the PGW. His personnel records reveal that his first overseas assignment was Germany from October to November 1981. He was assigned stateside from August 1983 to May 1986 to Ft. Carson, Colorado. He was then assigned to Greece from May 1983 to April 1987. From June 1987 to October 1988 he was stationed at Ft. Benning, Georgia. Finally from July 1989 until June 1992, when he was separated from service, he served in Germany.

For these reasons the Board finds the Veteran's reports regarding his in service stressors, including combat and witnessing the death of his first sergeant and one or two other soldiers, to be incredible. For the same reasons his reports of fear of hostile military activity are found to be inconsistent with the circumstances of his service. The credible evidence of record shows that he was not in situations that would have been expected to induce such fear; and that he was not in the specific situations he has reported.

The treatment summaries and examination report include diagnoses of PTSD based on the Veteran's reported in-service combat-related stressors. However, these diagnoses are based on the Veteran's statements regarding his stressors, which have been found to not be credible or consistent with the circumstances of his service.

The Board also notes that the service treatment records are entirely silent regarding any complaints, treatment, or diagnosis of any acquired psychiatric condition during his period of service. Service connection would be available for an acquired psychiatric condition, including PTSD diagnosed in service without the need for

- 13-

credible supporting evidence. 38 C.F.R. § 3.304(f)(1)(2012). In this case, the record does not show a diagnosis of PTSD or any acquired psychiatric disorder in service; hence credible supporting evidence would still be required.

The Board also acknowledges that the Veteran's spouse has submitted statements asserting that the Veteran served in Saudi Arabia and witnessed the deaths of the first sergeant and two other soldiers. However, she does not report any actual knowledge of the claimed in-service stressors.

The record does report another acquired psychiatric disability, namely depression, but does not link such disability to service. In this regard, there is no evidence of depression in service or that it is otherwise related to service. It could not be related to the claimed stressors, given the incredible nature of those stressors.

Based on the forgoing, the Board must conclude that while there is credible supporting evidence that the claimed in-service events reported as stressors occurred; there is no evidence that the Veteran witnessed these events, engaged in combat or served in Southwest Asia; and that fear of hostile military action was not consistent with the circumstances of his service. The record does not demonstrate that the Veteran was involved in combat or near any hostile military activity. The evidence is against the grant of service connection for an acquired psychiatric condition, including PTSD. 38 C.F.R. §§ 3.304(f), 4.125(a). As such reasonable doubt does not arise and the claim must be denied. 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

b. Erectile dysfunction as secondary to an acquired psychiatric condition, including PTSD

The Veteran essentially asserts that service connection for ED is warranted as secondary to PTSD.

As mentioned, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to or the result of already

- 14-

service-connected disability.   Compensation is also payable when a service-connected disability has aggravated a non-service-connected disorder. Allen, supra.

For the reasons explained above, the Veteran is not service-connected for any acquired psychiatric disorder, including PTSD or depression. Therefore, entitlement to service connection for ED secondary to PTSD must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has also considered service connection for ED on a direct basis. The service records do not contain any complaints, treatment, or diagnosis of ED; and there is no other evidence of a direct nexus to service.

The VA examiner in July 2009 noted that the Veteran reported the onset of ED problems in 2008 after starting treatment with citalopram (antidepressant medication). The diagnosis was sexual dysfunction as a side effect of depression treatment.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for ED, on a direct basis.

In sum, the service treatment records and the post service medical records do not reveal evidence of ED until the Veteran began treatment in 2006 with antidepressant medications, or 14 years after service. Accordingly, the probative value of the Veteran's statements are of lesser value than, and outweighed by, the service treatment records, the post service medical records, and the opinion of the July 2009 VA examiner.

Thus, the weight of the evidence is against the grant of service connection for ED, reasonable doubt does not arise; and the claim is denied.

- 15-

c. Chronic fatigue syndrome, fatigue

The Veteran contends that he has CFS and that service connection is warranted on the basis of the presumptions afforded Persian Gulf veterans. Absent, a showing that he served in the Southwest Asia theater of operations, this theory of entitlement must fail as a matter of law.

Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of CFS.

In a July 2009 VA examination, the examiner noted that the Veteran was first seen by the VAMC in February 2007. At that time he had no complaints of fatigue. The examiner further noted that he complained of feelings of depression since the PGW which had not been mentioned by the Veteran during a Gulf War protocol examination in 2000.

The Veteran reported general malaise, fatigue, poor sleep and constant fatigue. The examiner diagnosed the Veteran with depression. He further noted that his complaints of fatigue, sleeplessness, and hurting all over seemed to be associated with his depression. There were no physical findings or test results to suggest another etiology.

Although CFS was diagnosed in VA treatment records, it has not been linked to his period of service. He has not reported symptoms in service, and there is no evidence of a nexus to service.

The July 2009 VA opinion attributes the current fatigue to depression, but this disability is not service connected, and could not serve as a basis to grant service connection for fatigue. The opinion is highly probative because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and clinical findings. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the

- 16-

physician's access to the claims file and the thoroughness and detail of the opinion). The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion. Hemandez-Toyens. Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran does not currently suffer from chronic, clinically identifiable CFS.

There is no other evidence on the question of whether the Veteran has current CFS or disability manifested by fatigue that is related to service. As the most probative evidence is against the claim, reasonable doubt does not arise, and service connection for CFS is denied.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for erectile dysfunction, to include as secondary to PTSD, is denied.

Service connection for a disability manifested by fatigue, including chronic fatigue syndrome is denied.

Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

-17-

